PER CURIAM.
Ellice Harris appeals a final administrative order affirming the Department of Children and Families’ termination of her Work and Gain Economic Self-Sufficiency (WAGES) benefits1 as a sanction for not complying with work requirements. There was competent, substantial evidence to support the Department’s determination that Ms. Harris had not complied with her work requirements or provided adequate documentation from her physician to except her from a penalty for noncompliance with the work requirements. Thus, the Department properly imposed a level one sanction. See § 414.065(4)(a), Fla. Stat. (1997).2 We note that a level one sanction permits Ms. Harris to receive benefits once she complies with work requirements or presents adequate documentation of medical incapacity. See § 414.065(7)(b), Fla. Stat. (1997).
We strike from the final order, however, those provisions that find that the Department terminated Ms. Harris’s benefits for failure to appear at an orientation program or appointment. The Department did not request the termination of benefits on this ground and did not present evidence to support this as a basis for termination. The only sanction properly imposed on Ms. Harris is a level one sanction pursuant to section 414.065(4)(a) for failure to comply with work requirements or to provide adequate documentation of medical incapacity to except her from noncompliance penalties pursuant to section 414.065(7)(b).
Affirmed as corrected.
ALTENBERND, A.C.J., and NORTHCUTT, J., and DANAHY, PAUL W., (Senior) Judge, Concur.

. See § 414.015, Fla. Stat. (1997).


. The Department initially sought a level two sanction. At the administrative hearing, however, the Department advised that it was seeking' only a level one sanction. There is no additional documentation reflecting the Department’s intention, however, and the final order does not clarify this.